Citation Nr: 1220386	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection or tinnitus.  

3.  Entitlement to service connection for peripheral artery disease of the upper extremities to include as secondary to service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for peripheral artery disease of the lower extremities to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a skin disorder including as a result of exposure to herbicides and also to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a gastrointestinal disorder including gastroesophageal reflex disorder (GERD) and ulcers to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1972, followed by additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned in September 2010.  A transcript has been incorporated into the record. 

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a skin disorder and for a stomach/gastrointestinal disorder have been recharacterized on the front page of this decision.

The issues numbered 4 through 6 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability as contemplated by 38 C.F.R. § 3.385 and claimed bilateral hearing loss is not attributable to service nor was such present within one year of separation from service.

2.  Tinnitus is not attributable to service.  

3.  Peripheral artery disease of the bilateral upper extremities is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 101, 105, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Peripheral artery disease of the bilateral upper extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in August 2005 and December 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate his claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  He also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of his claimed hearing loss, tinnitus, and peripheral artery disease of the upper extremities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the Board's prior December 2010 remand was to obtain a VA medical examination that was adequate for rating purposes.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The additional medical comments provided following and as a result of that most recent remand address the Board's remand directives as to the claims addressed below for service connection for hearing loss, tinnitus, and peripheral vascular disease of the upper extremities.  The examination of record is adequate to address all other pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further ,the duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical comment, the Board is now satisfied there was compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.

On a July 1972 separation examination, on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
15
LEFT
10
5
5
20
15

Tinnitus was not reported by the Veteran or diagnosed by the examiner.  The Veteran specifically denied ear trouble including hearing loss.

On an August 1977 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
10
15

Tinnitus was not reported by the Veteran or diagnosed by the examiner.  The Veteran specifically denied ear trouble including hearing loss.

On a September 1992 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
15
10
5
5
10

Tinnitus was not reported by the Veteran or diagnosed by the examiner.  The Veteran specifically denied ear trouble including hearing loss.

On a September 1996 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
10
5
0
10
5

Tinnitus was not reported by the Veteran or diagnosed by the examiner.  The Veteran specifically denied ear trouble including hearing loss.

Post-service private medical records reflect that in June 1994, the Veteran was afforded a magnetic resonance imaging of the auditory canals which was within normal limits.  

In January 2001, the Veteran was seen for a report of an earache and was diagnosed as having nasopharyngitis.

In November 2004, the Veteran reported having tinnitus and dizziness to his private physician.  

In October 2007 and August 2008, records of Ears, Nose, and Throat Clinics of San Antonio, P.A., noted that eh Veteran had tinnitus and sensorineural hearing loss.  However, an audiogram was not provided.

Lay evidence of records from family members, dated in 2005, reported that the Veteran has trouble hearing.

The Veteran was afforded a VA audiological evaluation in January 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
15
10
20
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The puretone threshold average in the right ear was 20.  The puretone threshold average in the left ear was 13.75.  The Veteran reported having tinnitus.

The examiner reviewed the inservice medical findings and considered the Veteran's personal report of inservice noise exposure.  The examiner referred to the inservice audiological evaluations as set forth above.  The examiner stated that the Veteran had normal hearing on all of his inservice tests.  In addition, the examiner opined that the current hearing test was normal and there was no diagnosis of hearing loss.  The examiner concluded that there was no inservice showing of hearing loss or tinnitus.  In addition, there was no audiometric threshold shift during service which would support a claim of tinnitus during service.  In addition, the Veteran reported an onset of tinnitus occurring over the past several years.  Accordingly, the examiner concluded that tinnitus was not related to his military service.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to report both hearing loss and tinnitus and that he had inservice noise exposure.  Likewise, his relatives are competent to report that they could observe him having hearing troubles.  However, the Veteran told the examiner that his tinnitus was of recent onset and the examiner, for the reasons stated, provided an opinion that it was not related to service.  The examiner also provided an opinion that the Veteran does not have hearing loss now and did not have hearing loss during service.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the Veteran denied having hearing loss and tinnitus on all testing in the 1970's through 1996.  In the 2000's, he reported having hearing loss and tinnitus and the same was noted by a private examiner.  However, an audiogram was not provided to confirm the presence of hearing loss.  Nevertheless, the current VA examination concluded that there is no hearing loss and tinnitus is not service-related.  The Board finds that the opinion of the VA examiner outweighs the Veteran's opinion because the VA examiner possesses medical expertise, examined the Veteran, and had access to the accurate medical history which reflects normal hearing during service and repeated denials made by the Veteran of hearing loss and other ear problems, to include tinnitus.  The Veteran, conversely, does not have the qualifications of the VA examiner and does not address his prior medical history of a lack of symptoms or diagnosis.  While the Board accepts the lay evidence of post-service hearing loss and tinnitus, the Board finds that the VA examiner's opinion is more probative regarding whether the Veteran meets the criteria for establishing hearing loss and regarding whether claimed disabilities are related to service.

Accordingly, bilateral hearing loss is not shown per 38 C.F.R. § 3.385, it was not manifest within a year of service, and is not otherwise attributable to service.  Tinnitus is also not attributable to service, based on the conclusions of the VA examiner which the Board finds to be the most probative evidence of record, and which is also supported by the medical history in this case.  Thus, service connection for bilateral hearing loss and tinnitus is not warranted.  

Peripheral Artery Disease of the Upper Extremities

The service treatment records, including the July 1972 separation examination, do not reflect complaints, findings, treatment, or diagnosis of peripheral artery disease of the upper extremities.  The separation examination revealed normal upper extremities and vascular system.

In 2004, the Veteran was treated by private providers for claudication and for peripheral artery or vascular disease of the lower extremities.  In December 2004, he underwent surgery for arterial occlusive disease and claudication in his left leg.  He underwent further surgery in the same leg the following year.  In December 2005, it was indicated that the right leg was also affected.  Upper extremity examination was normal  See December 22, 2005 report of Edward A. Wolf, Jr., M.D.  Subsequent private letters reflect continued treatment for the lower extremities, but the upper extremities continued to be normal.  See August 6, 2009 letter of P. Allen Hartsell, M.D.

In a February 2007 letter, the Veteran's wife reported that the Veteran had undergone surgery for a clogged artery in his leg.

In order to resolve if the Veteran had peripheral artery/vascular disease of the upper extremities and the etiology thereof, the Veteran was afforded a VA examination in August 2011.  However, the examiner concluded that there was no peripheral artery/vascular disease of the upper extremities.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

In this case, the Veteran does not have the claimed disability.  The opinion of the VA examiner outweighs the Veteran's personal assertions because the VA examiner possesses the necessary medical expertise to render a complex medical opinion, such as the one involved in this case.  The Veteran, on the other hand, does not.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The most probative competent evidence establishes that there is no present disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  Without a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden (holding that service connection requires a showing of current disability.)

Accordingly, the claim of service connection peripheral artery disease of the bilateral upper extremities is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection peripheral artery disease of the bilateral upper extremities is denied


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board remanded this case in December 2010 for further development, to include VA examinations.  Unfortunately, all of the inquiries posed by the Board to the examiner were not answered.  In addition, the Veteran described additional treatment records to the examiner which are not contained in the claims file and which have not been obtained.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

Specifically, the Board's remand requested that the Veteran be afforded a VA examination to determine if he had PTSD which was related to service.  If that was established, further examination was necessary to address if other claimed conditions were etiologically related to the service-connected PTSD.  PTSD examinations were conducted which determined that the Veteran had PTSD which was related to service.  The Veteran was then granted service connection for PTSD in a November 2011 rating decision.  

The VA examination pertaining to the other claimed disabilities was conducted in August 2011.  With regard to peripheral artery disease of the lower extremities, no opinion was provided regarding whether the Veteran's PTSD aggravates his peripheral vascular disease of the lower extremities (a confirmed diagnosis).  With regard to a skin disorder, no medical opinion was provided.  With regard to a stomach/gastrointestinal disorder, the Veteran reported having been hospitalized on several occasions at the Methodist Hospital in San Antonio, Texas, most recently in January 2010 and in July 2011.  There are no private medical records dated after 2009 of record.  In addition, with regard to ulcers, the examiner indicated that a confirmed diagnosis could not be made without the hospitalization records.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

In addition, the service treatment records for Reserve service reflect multiple treatment reports for gastrointestinal problems including a hiatal hernia, esophagitis, and gastritis.  As such, the Veteran's periods of ADT should be verified.  

In light of the missing records and the incomplete medical opinion, the Board finds that the Veteran should be afforded another VA examination.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department at verify the Veteran's periods of ADT following his separation from active service in August 1972.

2.  After the Veteran has signed the appropriate release, the AMC should obtain copies of all hospitalizations of the Veteran at Methodist Hospital in San Antonio, Texas, specifically those from January 2010 and in July 2011.  All records obtained should be associated with the claims file, and all attempts to procure records should be documented in the file. 

3.  Following the above, schedule the Veteran for a VA examination to include artery, skin, and gastrointestinal/digestive evaluations.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current peripheral artery disease of the lower extremities, skin disorder, and gastrointestinal disorder including GERD and ulcers, had their clinical onset during active service or are related to any in-service disease, event, or injury.  The examiner should specifically indicate if the Veteran has chloracne or other acneform disease consistent with chloracne, or any other skin disorder which is etiologically related to claimed herbicide exposure.

Also, based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current peripheral artery disease of the lower extremities, skin disorder, and gastrointestinal disorder including GERD and ulcers, are proximately due to, or the result of, the service-connected PTSD.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current peripheral artery disease of the lower extremities, skin disorder, and gastrointestinal disorder including GERD and ulcers, are permanently aggravated by the Veteran's service-connected PTSD.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


